1                                   UNITED STATES DISTRICT COURT
2                                          DISTRICT OF NEVADA
3
4        DANE PATRIC GEE,                                          Case No. 2:17-cv-02148-JAD-VCF
5                                                 Plaintiff
6               v.
                                                                        Order Dismissing Action
7        G. BRYAN, et. al.,                                                and Closing Case
8                                              Defendants
9
10
11             This is a pro se civil rights action under 42 U.S.C. § 1983 by a former state prisoner. On

12   April 17, 2019, this Court issued an order denying the application to proceed in forma pauperis

13   for prisoners as moot because plaintiff is no longer incarcerated. 1 The Court ordered him to file

14   a complete application to proceed in forma pauperis for non-prisoners or pay the full filing fee of

15   $400 by May 17, 2019. 2 That deadline expired without plaintiff filing an application to proceed

16   in forma pauperis for non-prisoners, paying the full filing fee, or otherwise responding to the

17   order.

18             District courts have the inherent power to control their dockets and “[i]n the exercise of

19   that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A

20   court may dismiss an action with prejudice based on a party’s failure to prosecute an action,

21   failure to obey a court order, or failure to comply with local rules. 4 In determining whether to

22
     1
23       ECF No. 22 at 2.

24   2
         Id.
25   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
26   4
      See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local
27   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply
     with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–41 (9th
28   Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court
     apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal
1    dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
2    local rules, the court must consider several factors: (1) the public’s interest in expeditious
3    resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
4    defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
5    availability of less drastic alternatives. 5
6             I find that the first two factors—the public’s interest in expeditiously resolving the
7    litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
8    The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
9    arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10   prosecuting an action. 6 The fourth factor is greatly outweighed by the factors in favor of
11   dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12   dismissal satisfies the consideration-of-alternatives requirement. 7 The Court’s order requiring
13   plaintiff to file an application to proceed in forma pauperis for non-prisoners or pay the full
14   filing fee by May 17, 2019, expressly stated: “It is further ordered that, if Plaintiff fails to timely
15   file an application to proceed in forma pauperis for non-prisoners or pay the full filing fee of
16   $400, the Court will dismiss this case with prejudice.” 8 Thus, plaintiff had adequate warning
17   that his failure to timely pay the fee or submit a completed application would result in this case’s
18   dismissal.
19            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
20   prejudice based on plaintiff’s failure to file an application to proceed in forma pauperis for non-
21   prisoners or pay the full filing fee in compliance with this Court’s order.
22
     for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
23   (dismissal for lack of prosecution and failure to comply with local rules).
24   5
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130; Ferdik,
25   963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
     6
26       See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
     7
27    Error! Main Document Only.Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33;
     Henderson, 779 F.2d at 1424.
28
     8
         ECF No. 4 at 8.

                                                      -2-
1            The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
2    CASE.
3            Dated: May 31, 2019
4
5                                                   Jennifer Dorsey, Uni
                                                                     United
                                                                      nniited
                                                                          tteed States
                                                                                States.
                                                                                     s. Di
                                                                                        D
                                                                                        District
                                                                                         istr Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -3-
